ON MOTION
DYK, Circuit Judge.

ORDER

Volusia County School-Board (VCSB) moves without opposition for leave to substitute Michael G. Dyer for Kenneth S. Kessler as principal counsel. VCSB moves to dismiss Regina Fields-C’s appeal for failure to file a brief, which was due over three months ago. Fields-C has not responded. The Merit Systems Protection Board moves for leave to intervene for the purpose of filing a motion to reform the caption to name the Board as respondent. The Board states that VCSB and Fields-C consent.
Because Fields-C has not filed a brief pursuant to Fed. Cir. R. 31(a)(1)(B), we agree that dismissal is appropriate.
Accordingly,
IT IS ORDERED THAT:
(1) VCSB’s motion to substitute Michael G. Dyer for Kenneth S. Kessler as principal counsel is granted.
(2) VCSB’s motion to dismiss is granted.
(3) All pending motions are moot.
(4) Each side shall bear its own costs.